Citation Nr: 1819407	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for low back disorder.

2. Entitlement to service connection for bilateral toe disorder.

3. Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel



INTRODUCTION

The Veteran served on active duty from July 2002 to July 2010.  He is the recipient of numerous awards and decorations, to include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the undersigned held the record open for 90 days for the receipt of additional evidence, which was subsequently submitted by the Veteran.  38 U.S.C. § 7105(e), as amended (2012); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  


FINDINGS OF FACT

1. Chronic lumbar strain with nerve impingement to the L4-L5 L5-S1 dermatome in the right tibial region is shown to be causally related to service.

2. Primary sensory polyneuropathy of the bilateral lower extremities is shown to be causally related to service.

3. At no time during the pendency of the claim does the Veteran have a current diagnosis of a bilateral hearing loss for VA purposes and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.



CONCLUSIONS OF LAW

1. The criteria for service connection for chronic lumbar strain with nerve impingement to the L4-L5 L5-S1 dermatome in the right tibial region have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for primary sensory polyneuropathy of the bilateral lower extremities have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303.

3. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the Veteran testified as to post-service treatment for his back at Summa and Mercy Hospital and that the claims file does not appear to contain those records.  However, the Veteran did not submit a signed authorization to release those records and was given the opportunity to submit such subsequent to the hearing and prior to readjudication.  In addition, as the Board herein grants service connection for the Veteran's back disorder, diagnosed as chronic lumbar strain with nerve impingement to the L4-L5 L5-S1 dermatome in the right tibial region, herein, there is no prejudice to the Veteran in proceeding with a decision without obtaining such records.  Furthermore, the Veteran has not alleged any deficiency with respect to VA's duties to notify or assist in connection with the claims on appeal.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back Disorder

The Veteran asserts that a current back disorder is related to carrying heavy loads and performing parachute landings during service.

First, an October 2017 private treatment record reflects a diagnosis of chronic lumbar strain with nerve impingement to the L4-L5 L5-S1 dermatome in the right tibial region confirmed by an electromyography test (EMG).  As such, the Board finds the evidence demonstrates a current disability for service connection purposes.

Second, the Veteran's DD-214 reflects a military occupation specialty of Satellite Communications Operator and Maintainer and Parachutist.  Additionally, his service personnel records show his equipment included flak/Kevlar, and he is in receipt of the Combat Action Ribbon, which denotes combat service.  Upon review, the Board finds the Veteran's lay statements are consistent with, and are supported by, this evidence, and, therefore, an in-service event is established for service connection purposes.

Third, the October 2017 private physician provided a positive nexus opinion causally connecting the Veteran's current back disability with the in-service events.  The private physician considered the Veteran's reports of carrying heavy packs and parachute training and activities and found his chronic lumbar strain with nerve impingement to the L4-L5 L5-S1 dermatome in the right tibial region was the result of his repeated trauma to the lower back during the in-service activities.  Specifically, the repeated trauma to his low back from parachuting activities and carrying heavy packs could have caused some chronic strain to the lumbar musculature and ligamentous structures, which could cause recurrent low back pain with repeat irritation. 

Based on this evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board finds his current chronic lumbar strain with nerve impingement to the L4-L5 L5-S1 dermatome in the right tibial region is etiologically related to active duty.  As such, service connection is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Toe Disorder

The Veteran asserts that he has a current bilateral toe disorder manifested by symptoms of numbness that is related to in-service cold weather training.

Initially, an October 2017 private medical record reflects a diagnosis of primary sensory polyneuropathy of the bilateral lower extremities, and as a result, the Board finds the evidence establishes a current disability for service connection purposes.

In addition, although the service treatment records do not reflect complaints of, treatment for, or a diagnosis of a disorder manifested by numbness, the Veteran's DD-214 shows his military education included the SERE Level C Course, which is the level of Survival, Evasion, Resistance, and Escape training for service members that have the highest risk of capture and whose position, rank, or seniority makes them vulnerable to greater than average exploitation efforts by a captor in both wartime and peacetime environments.  Neither the Veteran's DD-214 nor independent research shows the SERE Level C Course specifically includes cold weather training.  However, independent research does provide a list of equipment required for the SERE Level C Course, which includes "bag, wet weather" and "cold weather tactical gear."  Based on this evidence, the Board will consider the Veteran's reports of in-service events credible and sufficient for establishing entitlement to service connection.

Furthermore, the October 2017 private physician opined the Veteran's current primary sensory polyneuropathy of the bilateral lower extremities was likely caused by the prolonged exposure to extreme cold weather during his military service.  The private physician noted the Veteran's reports of exposure to extreme cold weather conditions and the resulting numbness during service.  The private physician found the current evidence of peripheral neuropathy, revealed by a September 2017 EMG, was caused by damage related to prolonged exposure to cold.  Upon review, the Board finds the private physician's opinion is probative evidence regarding a nexus between a current bilateral lower extremity disorder and military service.

Based on this evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board finds his current primary sensory polyneuropathy of the bilateral lower extremities is etiologically related to active duty.  As such, service connection is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss as the result of acknowledged in-service noise exposure to firearms and machine guns.  Specifically, he describes a period of muteness after the cessation of ringing in his ears. 

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Board finds it determinative that the evidence does not demonstrate a current hearing loss disability as defined by VA during the appeal period.  The only audiogram of record dated during the appeal period reflects puretone thresholds, in decibels, as follows:
 
HERTZ

500
1000
2000
3000
4000
RIGHT
0
-5
-5
10
15
LEFT
-5
-5
0
10
0

The Veteran's speech recognition ability was 98 percent in both ears.

In addition, the evidence does not demonstrate a recent diagnosis of hearing loss prior to the Veteran filing a claim for disability benefits in August 2010.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In order to establish entitlement to service connection, the evidence must show that a veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

As the Veteran filed his claim within a month of separation from service, the Board has considered the in-service evidence and audiograms to determine whether a current disability exists for service connection purposes.  Upon review, however, the evidence does not show a hearing loss disability for VA purposes during service.  A July 2002 audiogram reflects puretone thresholds, in decibels, as follows:
 
HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
0
10
10
LEFT
0
0
-5
5
0

A January 2007 audiogram reflects puretone thresholds, in decibels, as follows:
 
HERTZ

500
1000
2000
3000
4000
RIGHT
-5
0
0
5
10
LEFT
5
0
-5
5
0

The Board acknowledges the Veteran's assertions that he suffers from muteness following ringing in his ears and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In this respect, the Board notes the Veteran is service-connected for tinnitus.  However, VA requires medical evidence reflecting certain auditory thresholds or speech recognition scores reaching a certain level for the purpose of establishing the presence of a current disability of bilateral hearing loss.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to provide the requisite diagnosis of a hearing loss disability.  Further, without a current disability, service connection cannot be established as secondary to any service-connected disability, to include tinnitus.  

Without evidence of a current disability for which service connection may be granted, the preponderance of the evidence is against the Veteran's claim.  Consequently, service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for chronic lumbar strain with nerve impingement to the L4-L5 L5-S1 dermatome in the right tibial region is granted.

Service connection for primary sensory polyneuropathy of the bilateral lower extremities is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


